UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7512 Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Worldwide Growth Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/10 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Worldwide Growth Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for DreyfusWorldwide Growth Fund, covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1,2009,throughApril 30,2010,as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Worldwide Growth Funds Class A shares produced a total return of 6.08%, Class B shares returned 5.55%, Class C shares returned 5.68% and Class I shares returned 6.19%. 1 For the same period, the funds benchmark, the Morgan Stanley Capital International World Index (MSCI World Index), produced a 9.40% total return. 2 Stocks generally rallied over the reporting period as the global economy and financial markets continued to rebound from the 2008 recession and banking crisis. The fund produced returns that were lower than its benchmark, as lower-quality domestic stocks continued to outperform the high-quality, multinational companies on which the fund focuses. The Funds Investment Approach The fund invests primarily in large, well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a companys fundamentals.The result is a portfolio of stocks of prominent companies selected for their sustained patterns of profitability, strong balance sheets, expanding global presence and above-average earnings growth potential. The fund pursues a buy-and-hold investment strategy in which we typically buy and sell relatively few stocks during the course of the year, which may help to reduce investors tax liabilities and the funds trading costs. 3 Economic Recovery Fueled Stock Market Gains The reporting period saw the continuation of a global economic recovery and international stock market rally that had begun earlier in 2009.Although unemployment and foreclosure rates remained high in many regions, including the United States, improved manufacturing activity and rising commodity prices helped boost confidence among businesses, consumers and investors throughout the world. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) As was the case since the rally began, investors generally continued to search for bargains among lower-quality stocks that had been punished during the downturn. Although investors appeared to pay more attention to underlying business fundamentals and less to bargain-hunting over the first two months of 2010, this shift proved tentative and was not enough to fully offset lagging results from very large, global companies. In some cases, stocks of multinational companies were undermined by intensifying economic concerns stemming from a sovereign debt crisis in parts of Europe. Quality Bias Dampened Relative Performance Although the markets preference for lower-quality stocks produced headwinds for our investment process, our sector allocation and stock selection strategies produced a number of winners during the reporting period. The funds underweighted exposure to the financial sector enabled it to avoid weakness among European financial institutions, including those in hard-hit countries such as Greece and Spain. The fund also benefited from a lack of exposure to the utilities and telecommunications services sectors. Our security selection process identified strong individual performers in a variety of sectors. Casual dining chain McDonalds fared well, as the company continued to attract cost-conscious customers during the economic recovery with a number of new, well-received menu items. Media conglomerate News Corp. profited from a cyclical rebound in advertising spending and the worldwide success of the blockbuster movie Avatar. Semiconductor giant Intel encountered strong demand during the economic recovery as customers restocked depleted inventories of microchips. Intels bottom line also benefited from previous efforts to reduce costs.Tobacco producer Altria Group attracted greater investor interest in todays low interest-rate environment when it raised its dividend. The energy sector ranked among the funds greater areas of disappointment over the reporting period, as large, integrated oil companies such as Exxon Mobil and Total lagged smaller oil services and exploration-and-production companies that were more leveraged to the rising price of crude oil. In the consumer staples sector, drug store chain Walgreen lost value due to weakness in its non-pharmacy operations. The fund 4 suffered more mild shortfalls from its underweighted position in the relatively economically sensitive industrials sector. Positioned for the Next Phase of the Economic Cycle The current economic recovery has been weaker than most rebounds since World War II, suggesting that investors are likely to turn to companies with the ability to produce steady revenues and earnings growth in a sub-par recovery. Therefore, unlike the bargain-hunting rally of 2009, we believe that the stock market over the remainder of 2010 is likely to be driven by the fundamental strengths and weaknesses of individual companies. Consistent with this outlook, we recently added technology giant International Business Machines Corp. (IBM) to the funds holdings. IBM has demonstrated its ability to focus on higher margin businesses that produce recurring revenues and strong levels of free cash flow from a global marketplace. We eliminated the funds position in Mexican beverage bottler and convenience store operator Fomento Económico Mexicano when the company sparked concerns among investors by divesting its brewery unit at a price many analysts considered too low. May 17, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand and the Far East. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the funds investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) the fund can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Growth Fund from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.28 $ 10.96 $ 10.00 $ 5.11 Ending value (after expenses) $1,060.80 $1,055.50 $1,056.80 $1,061.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.16 $ 10.74 $ 9.79 $ 5.01 Ending value (after expenses) $1,018.70 $1,014.13 $1,015.08 $1,019.84  Expenses are equal to the funds annualized expense ratio of 1.23% for Class A, 2.15% for Class B, 1.96% for Class C, and 1.00% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary23.3% Christian Dior LVMH Moet Hennessy Louis Vuitton McDonalds McGraw-Hill News, Cl. A Philip Morris International Procter & Gamble Consumer Staples29.1% Altria Group Coca-Cola DANONE, ADR Diageo, ADR LOreal, ADR Nestle, ADR PepsiCo Walgreen Energy20.4% Chevron ConocoPhillips Exxon Mobil Royal Dutch Shell, ADR Statoil, ADR Total, ADR Financial3.3% Assicurazioni Generali Eurazeo The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) HSBC Holdings, ADR 85,666 4,359,543 JPMorgan Chase & Co. 65,100 2,771,958 Zurich Financial Services 10,100 2,251,844 Health Care12.8% Abbott Laboratories 200,300 10,247,348 Becton Dickinson & Co. 20,000 1,527,400 Johnson & Johnson 228,525 14,694,157 Novartis, ADR 7,000 355,950 Novo Nordisk, ADR 50,000 4,105,000 Roche Holding, ADR 626,000 24,664,400 Industrial1.7% General Dynamics 8,000 610,880 General Electric 106,072 2,000,518 United Technologies 65,000 4,871,750 Information Technology5.1% Apple 16,000 a 4,177,920 Intel 570,941 13,034,583 International Business Machines 11,000 1,419,000 Microsoft 120,000 3,664,800 Materials3.6% Air Liquide, ADR 666,059 Total Common Stocks (cost $230,665,800) 8 Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,058,000) 1,058,000 b Total Investments (cost $231,723,800) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 29.1 Materials 3.6 Consumer Discretionary 23.3 Financial 3.3 Energy 20.4 Industrial 1.7 Health Care 12.8 Money Market Investment .2 Information Technology 5.1  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 230,665,800 433,114,841 Affiliated issuers 1,058,000 1,058,000 Receivable for investment securities sold 1,644,383 Dividends and interest receivable 1,240,105 Receivable for shares of Common Stock subscribed 125,219 Prepaid expenses 40,110 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 486,265 Cash overdraft due to Custodian 28,926 Payable for shares of Common Stock redeemed 276,598 Accrued expenses 198,020 Net Assets ($) Composition of Net Assets ($): Paid-in capital 226,906,486 Accumulated distributions in excess of investment incomenet (4,423) Accumulated net realized gain (loss) on investments 6,884,741 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 202,446,045 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 373,003,989 8,113,044 50,530,260 4,585,556 Shares Outstanding 9,985,354 227,873 1,467,976 121,784 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $648,522 foreign taxes withheld at source): Unaffiliated issuers 6,586,600 Affiliated issuers 1,006 Total Income Expenses: Management feeNote 3(a) 1,658,481 Shareholder servicing costsNote 3(c) 930,132 Distribution feesNote 3(b) 231,358 Custodian feesNote 3(c) 36,806 Professional fees 36,090 Registration fees 30,967 Prospectus and shareholders reports 12,578 Directors fees and expensesNote 3(d) 10,304 Loan commitment feesNote 2 5,694 Miscellaneous 7,422 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (1,251) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 6,891,728 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 13,766,039 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Operations ($): Investment incomenet 3,629,025 7,866,870 Net realized gain (loss) on investments 6,891,728 10,108,018 Net unrealized appreciation (depreciation) on investments 13,766,039 37,638,166 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (7,114,471) (2,245,109) Class B Shares (81,614)  Class C Shares (725,614)  Class I Shares (83,147) (10,223) Class T Shares  (3,609) Net realized gain on investments: Class A Shares (7,474,191)  Class B Shares (225,266)  Class C Shares (1,130,749)  Class I Shares (74,573)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 13,807,566 42,554,927 Class B Shares 249,290 381,509 Class C Shares 1,864,161 2,794,043 Class I Shares 3,436,610 1,024,852 Class T Shares  49,421 12 Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Stock Transactions ($) (continued): Dividends reinvested: Class A Shares 12,810,519 1,947,328 Class B Shares 280,121  Class C Shares 1,327,506  Class I Shares 78,192 9,998 Class T Shares  3,237 Cost of shares redeemed: Class A Shares (32,465,446) (77,127,681) Class B Shares (4,362,821) (9,022,417) Class C Shares (5,527,624) (12,129,269) Class I Shares (894,187) (662,033) Class T Shares  (2,191,385) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 438,251,795 437,265,152 End of Period Undistributed (distributions in excess of) investment incomenet (4,423) 4,371,398 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 a Capital Share Transactions: Class A b,c Shares sold 328,456 1,402,173 Shares issued for dividends reinvested 346,138 64,054 Shares redeemed (867,298) (2,555,044) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 5,793 12,500 Shares issued for dividends reinvested 7,917  Shares redeemed (122,099) (310,874) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 47,784 95,843 Shares issued for dividends reinvested 38,827  Shares redeemed (160,067) (427,681) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 90,563 34,198 Shares issued for dividends reinvested 2,098 327 Shares redeemed (23,674) (19,922) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold  1,617 Shares issued for dividends reinvested  107 Shares redeemed  (76,359) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended April 30, 2010, 69,382 Class B shares representing $2,475,196 were automatically converted to 66,096 Class A shares and during the period ended October 31, 2009, 132,897 Class B shares representing $3,884,209 were automatically converted to126,443 Class A shares. c On the close of business on February 4, 2009, 58,490 Class T shares representing $1,663,461 were converted to 58,021 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 36.61 31.89 47.58 40.85 35.12 31.35 Investment Operations: Investment incomenet a .32 .65 .60 .41 .39 .42 Net realized and unrealized gain (loss) on investments 1.89 4.26 (15.59) 6.68 5.91 3.83 Total from Investment Operations 2.21 4.91 (14.99) 7.09 6.30 4.25 Distributions: Dividends from investment incomenet (.71) (.19) (.70) (.36) (.57) (.48) Dividends from net realized gain on investments (.75)      Total Distributions (1.46) (.19) (.70) (.36) (.57) (.48) Net asset value, end of period 37.36 36.61 31.89 47.58 40.85 35.12 Total Return (%) b 6.08 c 15.50 (31.93) 17.47 18.16 13.63 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 d 1.34 1.23 1.24 1.23 1.24 Ratio of net expenses to average net assets 1.23 d,e 1.33 1.22 1.24 e 1.23 1.24 e Ratio of net investment income to average net assets 1.75 d 2.08 1.41 .94 1.04 1.21 Portfolio Turnover Rate .33 c 3.53 3.38 1.21 .30 .52 Net Assets, end of period ($ x 1,000) 373,004 372,623 359,328 615,183 570,586 533,041 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 34.69 30.32 45.08 38.71 33.19 29.54 Investment Operations: Investment incomenet a .14 .34 .21 .05 .08 .17 Net realized and unrealized gain (loss) on investments 1.79 4.03 (14.83) 6.32 5.60 3.59 Total from Investment Operations 1.93 4.37 (14.62) 6.37 5.68 3.76 Distributions: Dividends from investment incomenet (.27)  (.14)  (.16) (.11) Dividends from net realized gain on investments (.75)      Total Distributions (1.02)  (.14)  (.16) (.11) Net asset value, end of period 35.60 34.69 30.32 45.08 38.71 33.19 Total Return (%) b 5.55 c 14.45 (32.52) 16.46 17.16 12.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 d 2.30 2.10 2.09 2.08 2.06 Ratio of net expenses to average net assets 2.15 d,e 2.28 2.09 2.09 e 2.08 2.06 e Ratio of net investment income to average net assets .78 d 1.18 .53 .13 .23 .53 Portfolio Turnover Rate .33 c 3.53 3.38 1.21 .30 .52 Net Assets, end of period ($ x 1,000) 8,113 11,666 19,241 55,214 97,334 153,641 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended April 30, 2010 Year Ended October 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 33.74 29.42 43.96 38.15 32.82 29.30 Investment Operations: Investment incomenet a .17 .39 .27 .08 .11 .16 Net realized and unrealized gain (loss) on investments 1.74 3.93 (14.42) 6.20 5.53 3.58 Total from Investment Operations 1.91 4.32 (14.15) 6.28 5.64 3.74 Distributions: Dividends from investment incomenet (.48)  (.39) (.47) (.31) (.22) Dividends from net realized gain on investments (.75)      Total Distributions (1.23)  (.39) (.47) (.31) (.22) Net asset value, end of period 34.42 33.74 29.42 43.96 38.15 32.82 Total Return (%) b 5.68 c 14.68 (32.45) 16.61 17.30 12.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.96 d 2.07 1.95 1.97 1.96 2.01 Ratio of net expenses to average net assets 1.96 d,e 2.06 1.95 1.97 e 1.96 2.01 e Ratio of net investment income to average net assets 1.01 d 1.37 .68 .20 .31 .48 Portfolio Turnover Rate .33 c 3.53 3.38 1.21 .30 .52 Net Assets, end of period ($ x 1,000) 50,530 52,011 55,114 94,893 87,964 87,120 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2010 Year Ended October 31, Class I Shares (Unaudited) 2009 2008 2007 a 2006 2005 Per Share Data ($): Net asset value, beginning of period 36.96 32.21 48.06 41.27 35.49 31.69 Investment Operations: Investment incomenet b .40 .80 .70 .52 .42 .59 Net realized and unrealized gain (loss) on investments 1.87 4.24 (15.74) 6.75 6.01 3.80 Total from Investment Operations 2.27 5.04 (15.04) 7.27 6.43 4.39 Distributions: Dividends from investment incomenet (.83) (.29) (.81) (.48) (.65) (.59) Dividends from net realized gain on investments (.75)      Total Distributions (1.58) (.29) (.81) (.48) (.65) (.59) Net asset value, end of period 37.65 36.96 32.21 48.06 41.27 35.49 Total Return (%) 6.19 c 15.84 (31.79) 17.76 18.35 14.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.00 d 1.08 .98 .98 1.06 .91 Ratio of net expenses to average net assets 1.00 d,e 1.06 .98 e .98 e 1.06 .91 e Ratio of net investment income to average net assets 2.03 d 2.47 1.66 1.17 1.19 1.74 Portfolio Turnover Rate .33 c 3.53 3.38 1.21 .30 .52 Net Assets, end of period ($ x 1,000) 4,586 1,951 1,230 1,909 1,825 2,029 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Worldwide Growth Fund (the fund) is the sole series of Dreyfus Premier Worldwide Growth Fund, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of cap-ital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class B, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and inter- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: funda- 20 mental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic    Equity Securities Foreign    Mutual Funds    See Statement of Investments for industry classification.  To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resultiing in a Level 2 classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 22 in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
